Exhibit 99.30 CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE QUARTER:02 YEAR:2015 CODE: VOLAR NEW YORK STOCK EXCHANGE CODE: VLRS AT JUNE 30, 2, 2014 CONSOLIDATED (Thousands of Mexican Pesos) Ending current Previous year end Ref Account / Subaccount Amount Amount Total assets Total current assets Cash and cash equivalents Short-term investments 0 0 Available-for-sale investments 0 0 Trading investments 0 0 Held-to-maturity investments 0 0 Accounts receivables, net Accounts receivables Provisions for doubtful accounts -34,284 -27,786 Other receivables, net Other receivables Provisions for doubtful accounts -116 0 Inventories Biological current assets 0 0 Other current assets Prepaid expenses Financial instruments Assets available for sale 0 0 Rights and licenses 0 0 Other Total non-current assets Accounts receivable, net 0 0 Investments 0 0 Investments in associates and joint ventures 0 0 Held-to-maturity investments 0 0 Available-for-sale investments 0 0 Other investments 0 0 Property, plant and equipment, net Land and buildings 0 0 Machinery and industrial equipment 0 0 Other equipment Accumulated depreciation and amortization -1,099,149 -887,293 Construction in process Investment property 0 0 Biological non- current assets 0 0 Intangible assets,net Goodwill 0 0 Trademarks 0 0 Rights and licenses 87 Concessions 0 0 Other intangible assets Deferred tax assets Other non-current assets Prepaid expenses 0 0 Financial instruments Employee benefits 0 0 Available for sale assets 0 0 Deferred charges 0 0 Other Total liabilities Total short-term liabilities Financial Debt Stock market loans 0 0 Other liabilities with cost 0 0 Suppliers Taxes payable Income tax payable Other taxes payable Other current liabilities CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE QUARTER:02 YEAR:2015 CODE: VOLAR STATEMENT OF FINANCIAL POSITION NEW YORK STOCK EXCHANGE CODE: VLRS AT JUNE 30, 2, 2014 CONSOLIDATED (Thousands of Mexican Pesos) Ending current Previous year end Ref Account / Subaccount Amount Amount Interest payable Financial instruments Deferred revenue Employee benefits 0 0 Provisions Current liabilities related to available for sale assets 0 0 Other Total long-term liabilities Financial debt Stock market loans 0 0 Other liabilities with cost 0 0 Deferred tax liabilities Other non-current liabilities Financial instruments Deferred revenue 0 0 Employee benefits Provisions Long-term liabilities related to available for sale assets 0 0 Other Total equity Equity attributable to equity holders of parent Capital stock Shares repurchased 0 0 Premium on issuance of shares Contributions for future capital increases 1 1 Other contributed capital -114,789 -114,789 Retained earnings (accumulated losses) -17,533 Legal reserve Other reserves 0 0 Accumulate losses -55,783 -660,967 Net income for the period Others 0 0 Accumulated other comprehensive income (net of tax) -73,978 -158,248 Gain on revaluation of properties 0 0 Actuarial gains (losses) from labor obligations -1,482 -1,482 Foreing currency translation 0 0 Changes in the valuation of financial assets available for sale 0 0 Changes in the valuation of derivative financial instruments -72,496 -156,766 Changes in fair value of other assets 0 0 Share of other comprehensive income of associates and joint ventures 0 0 Other comprehensive income 0 0 Non-controlling interest 0 0 CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE QUARTER:02 YEAR:2015 CODE: VOLAR STATEMENT OF FINANCIAL POSITION INFORMATIONAL DATA NEW YORK STOCK EXCHANGE CODE: VLRS AT JUNE 30, 2, 2014 CONSOLIDATED (Thousands of Mexican Pesos) Ending current Previous year end Ref Concepts Amount Amount Short-term foreign currency liabilities Long term foreign currency liabilities Capital stock Restatement of capital stock 0 0 Plan assets for pensions and seniority premiums 0 0 Number of executives (*) 0 0 Number of employees (*) Number of workers (*) 0 0 Outstanding shares (*) Repurchased shares (*) 0 0 Restricted cash (1) 0 0 Guaranteed debt of associated companies 0 0 (1) This concept must be filled when there are guarantees or restrictions that afecct cash and cash equivalents (*) Data in units CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE QUARTER:02 YEAR:2015 CODE: VOLAR STATEMENTS OF OPERATIONS NEW YORK STOCK EXCHANGE CODE: VLRS FOR THE SIX AND THREE MONTHS ENDED JUNE 30, 2 CONSOLIDATED (Thousands of Mexican Pesos) Current Year Previous year Ref Account / Subaccount Accumulated Quarter Accumulated Quarter Revenues Services Sale of goods 0 0 0 0 Interests 0 0 0 0 Royalties 0 0 0 0 Dividends 0 0 0 0 Leases 0 0 0 0 Constructions 0 0 0 0 Other revenue 0 0 0 0 Cost of sales 0 0 0 0 Gross profit General expenses Income (loss), before other income (expenses), net -580,969 -91,797 Other income (loss), net -2,113 -3,227 Operatingincome (loss) -583,082 -95,024 Finance income Interest income Gain on foreign exchange, net 0 0 Gain on derivatives, net 0 0 0 0 Gain on change in fair value of financial instruments 0 0 0 0 Other finance income 4 0 16 8 Finance costs Interest expense 0 0 0 0 Loss on foreign exchange, net 0 0 Loss on derivatives, net 0 0 0 0 Loss on change in fair value of financial instruments 0 0 0 0 Other finance costs Finance income (loss), net -7,184 -18,000 Share of income (loss) of associates and joint ventures 0 0 0 0 Income (loss) before income tax -590,266 -113,024 Income tax expense (benefit) -145,306 -38,196 Current tax 0 Deferred tax -288,887 -87,538 -147,566 -38,196 Income (loss) from continuing operations -444,960 -74,828 (Loss) income from discontinued operations 0 0 0 0 Net income (loss) -444,960 -74,828 Loss attributable to non-controlling interests 0 0 0 0 Income (loss)attributable to owners of parent -444,960 -74,828 Earnings income (loss) per share basic -0.44 -0.07 Earnings income (loss) per share diluted -0.44 -0.07 CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:02 YEAR:2015 NEW YORK STOCK STATEMENTS OF COMPREHENSIVE INCOME EXCHANGE CODE: VLRS OTHER COMPREHENSIVE INCOME (NET OF INCOME TAX) CONSOLIDATED FOR THE SIX AND THREE MONTHS ENDED JUNE 30, 2 (Thousands of Mexican Pesos) Current Year Previous year Ref Account / Subaccount Accumulated Quarter Accumulated Quarter Net income (loss) -444,960 -74,828 Disclosures not be reclassified on income Property revaluation gains 0 0 0 0 Actuarial earnings (loss) from labor obligations 0 0 0 0 Share of income on revaluation on properties of associates and joint ventures 0 0 0 0 Disclosures may be reclassified subsequently to income Foreign currency translation 0 0 0 0 Changes in the valuation of financial assets held-for-sale 0 0 0 0 Changes in the valuation of derivative financial instruments Changes in fair value of other assets 0 0 0 0 Share of other comprehensive income of associates and joint ventures 0 0 0 0 Other comprehensive income 0 0 0 0 Total other comprehensive income Comprehensive income (loss), attributable to non-controlling interests 0 0 0 0 Comprehensive income (loss), attributable to equity holders of parent -436,590 -67,304 CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. QUARTER:02YEAR:2015 MEXICAN STOCK EXCHANGE CODE: VOLAR STATEMENTS OF COMPREHENSIVE INCOME INFORMATION DATA NEW YORK STOCK EXCHANGE CODE: VLRS FOR THE SIX AND THREE MONTHS ENDED JUNE 30, 2 CONSOLIDATED (Thousands of Mexican Pesos) Current Year Previous year Ref Account / Subaccount Accumulated Quarter Accumulated Quarter Operating depreciation and amortization CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR QUARTER:02YEAR:2015 STATEMENTS OF COMPREHENSIVE INCOME INFORMATIONAL DATA (12 MONTHS) NEW YORK STOCK CONSOLIDATED EXCHANGE CODE: VLRS FOR THETWELVE MONTHS ENDED JUNE 30, 2 (Thousands of Mexican Pesos) Year Ref Account / Subaccount Current Previous Revenues net (**) Operating income (loss) (**) -406,057 Net income (loss) (**) -288,491 Income (loss), attributable to equity holders of parent(**) -288,491 Operating depreciation and amortization (**) (**) Information last 12 months CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE QUARTER:02 YEAR:2015 CODE: VOLAR STATEMENT OF CHANGES IN EQUITY NEW YORK EXCHANGE EXCHANGE CODE: VLRS (THOUSANDS OF MEXICAN PESOS) CONSOLIDATED Concepts Retained earnings (accumulated losses) Increases Capital stock Shares repurchased Additional paid-in capital Contributions for future capital Other capital contributed Reserves Unappropriated earnings (Accumulated Losses) Accumulated other comprehensive income (loss) Equity attributable to holders of parent Non-controlling interests Total equity Balance as ofJanuary 1, 2014 0 1 -107,730 -660,967 -66,487 0 Retrospective adjustments 0 0 0 0 0 0 0 0 0 0 0 Application of comprehensive income to retained earnings 0 0 0 0 0 0 0 0 0 0 0 Reserves 0 0 0 0 0 0 0 0 0 0 0 Dividends 0 0 0 0 0 0 0 0 0 0 0 Capital increase (decrease) 0 0 0 0 0 0 0 0 0 0 0 Repurchase of shares 0 0 0 0 0 0 0 0 0 0 0 (Decrease) increase in Additional paid-in capital 0 0 0 0 0 0 0 0 0 0 0 (Decrease) increase in non-controlling interests 0 0 0 0 0 0 0 0 0 0 0 Other changes 0 0 0 0 0 0 0 0 Comprehensive income 0 0 0 0 0 0 -444,960 -436,590 0 -436,590 Balance as ofJune 30, 2014 0 1 -107,730 -1,105,927 -58,117 0 Balance as ofJanuary 1, 2015 0 1 -114,789 -55,783 -158,248 0 Retrospective adjustments 0 0 0 0 0 0 0 0 0 0 0 Application of comprehensive income to retained earnings 0 0 0 0 0 0 0 0 0 0 0 Reserves 0 0 0 0 0 0 0 0 0 0 0 Dividends 0 0 0 0 0 0 0 0 0 0 0 Capital increase (decrease) 0 0 0 0 0 0 0 0 0 0 0 Repurchase of shares 0 0 0 0 0 0 0 0 0 0 0 (Decrease) increase in Additional paid-in capital of shares 0 0 0 0 0 0 0 0 0 0 0 (Decrease) increase in non-controlling interests 0 0 0 0 0 0 0 0 0 0 0 Other changes 0 0 0 0 0 0 0 0 Comprehensiveincome 0 0 0 0 0 0 0 Balance as ofJune 30, 2015 0 1 -114,789 -73,978 0 CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR STATEMENTS OF CASH FLOWS QUARTER:02YEAR:2015 NEW YORK STOCK EXCHANGE CODE: VLRS FOR THESIX MONTHS ENDED JUNE 30, 2 CONSOLIDATED (Thousands of Mexican Pesos) Current year Previous year Ref Account/Subaccount Amount Amount OPERATING ACTIVITIES Income (loss) before income tax -590,266 +(-) Items not requiring cash -15,708 -10,599 + Estimate for the period 0 0 + Provision for the period 0 0 +(-) Other unrealized items -15,708 -10,599 +(-) Items related to investing activities Depreciation and amortization for the period (-)+ Gain or loss on sale of property, plant and equipment -51,334 -2,614 +(-) Loss (reversal) impairment 0 0 (-)+ Equity in results of associates and joint ventures 0 0 (-) Dividends received 0 0 (-) Interest received -21,646 -10,309 (-) Foreign exchange fluctuation 0 0 (-)+ Other inflows (outflows) of cash 0 0 +(-) Items related to financing activities (+) Accrued interest (+) Foreign exchange fluctuation -100,352 (+) Financial Instruments (-)+ Other inflows (outflows) of cash 0 0 Cash flows before income tax -459,612 Cash flows from used in operating activities +(-) Decrease (increase) in trade accounts receivable -16,535 -26,998 +(-) Decrease (increase) in inventories -18,666 -10,130 +(-) Decrease (increase) in other accounts receivable -256,620 -332,494 +(-) Increase (decrease) in trade accounts payable -27,593 +(-) Increase (decrease) in other liabilities +(-) Income taxes paid or returned -18,585 -6,351 Net cash flows from provided by (used in)operating activities -94,024 Investing activities Net cash flows from used in investing activities -331,489 -442,945 (-) Permanent investments 0 0 + Disposition of permanent investments 0 0 (-) Investment in property, plant and equipment -639,994 -716,728 + Sale of property, plant and equipment (-) Temporary investments 0 0 + Disposition of temporary investments 0 0 (-) Investment in intangible assets -10,329 -2,979 + Disposition of intangible assets 0 0 (-) Acquisitions of ventures 0 0 + Dispositions of ventures 0 0 + Dividend received 0 0 + Interest received 0 0 +(-) Decrease (increase) advances and loans to third parts 0 0 -(+) Other inflows (outflows) of cash 0 0 Financing activities Net cash flow from provided by financing activities + Financial debt + Stock market financing 0 0 + Other financing 0 0 (-) Payments of financial debt amortization -303,493 -267,677 (-) Stock market financing amortization 0 0 (-) Other financing amortization 0 0 +(-) Increase (decrease) in capital stock 0 0 (-) Dividends paid 0 0 + Premium on issuance of shares 0 0 + Contributions for future capital increases 0 0 (-) Interest expense -18,584 -10,511 (-) Repurchase of shares 0 0 (-)+ Other inflows (outflows) of cash 0 -3,157 CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. MEXICAN STOCK EXCHANGE CODE: VOLAR STATEMENTS OF CASH FLOWS QUARTER:02YEAR:2015 NEW YORK STOCK EXCHANGE CODE: VLRS FOR THE SIX MONTHS ENDED JUNE 30, 2 CONSOLIDATED (Thousands of Mexican Pesos) Current year Previous year Ref Account/Subaccount Amount Amount Net increase (decrease) in cash and cash equivalents -353,238 Net foreign exchange differences on the cash balance -9,338 Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, MEXICAN STOCK EXCHANGE CODE: VOLAR S.A.B. DE C.V. QUARTER:02YEAR:2015 FINANCIAL STATEMENT NOTES NEW YORK STOCK PAGE1/ 1 EXCHANGE CODE: VLRS CONSOLIDATED CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A.B. DE C.V. AND SUBSIDIARIES (d.b.a. VOLARIS) Notes to the Unaudited Interim Condensed Consolidated Financial Statements At June 30, 2015 and December 31, 2014 (In thousands of Mexican pesos and thousands of U.S. dollars, except when indicated otherwise) 1. Corporate information Controladora Vuela Compañía de Aviación, S.A.B. de C.V. (“Controladora”) was incorporated in Mexico in accordance with Mexican Corporate laws on October 27, 2005. Controladora is domiciled in Mexico City at Av. Antonio Dovali Jaime No. 70, 13th Floor, Tower B, Colonia Zedec Santa Fe, Mexico D.F. Controladora and its subsidiaries (the “Company”), through Concesionaria Vuela Compañía de Aviación, S.A.P.I. de C.V. (“Concesionaria”), has a concession to provide air transportation services for passengers, cargo and mail throughout Mexico and abroad. Concesionaria’s concession was granted by the Mexican federal government through the Mexican Communications and Transportation Ministry (Secretaría de Comunicaciones y Transportes, or “SCT”) on May 9, 2005 initially for a period of five years and was extended by the SCT on February 17, 2010 for an additional period of ten years. Concesionaria made its first commercial flight as a low-cost airline on March 13, 2006. The Company operates under the trade name of “Volaris”. On June 11, 2013, Controladora Vuela Compañía de Aviación, S.A.P.I. de C.V. changed its corporate name to Controladora Vuela Compañía de Aviación, S.A.B. de C.V. On September 23, 2013, the Company completed its dual listing Initial Public Offering (“IPO”) on the New York Stock Exchange (“NYSE”) and on the Mexican Stock Exchange (“BMV”), and on September 18, 2013 it started trading under the ticker symbol “VLRS” and “VOLAR”, respectively. The accompanying unaudited interim condensed consolidated financial statements and notes were authorized for their issuance by the Company’s Chief Executive Officer Enrique Beltranena and Chief Financial Officer Fernando Suárez on July 22, 2015. Relevant events On June 18, 2015, the Company through its subsidiary, Concesionaria, began operations in Central America (Guatemala). 2. Basis of preparation The unaudited interim condensed consolidated financial statements for the three and six month periods ended 30 June 2015 and 2014 have been prepared in accordance with International Accounting Standard (“IAS”) 34 Interim Financial Reporting and using the same accounting policies applied in preparing the annual financial statements, except as explained below. The unaudited interim condensed consolidated financial statements do not include all the information and disclosures required in the annual financial statements, and should be read in conjunction with the Company’s annual consolidated financial statements as of December 31, 2014 and2013 and for the three year period ended December 31, 2014 as included in the Company’s Annual Report on Form 20-F for the year ended December 31, 2014 (the “2014 Form 20-F”). Basis of consolidation The accompanying consolidated financial statements comprise the financial statements of the Company and its subsidiaries. At June 30, 2015 and December 31, 2014, for accounting purposes the companies included in the consolidated financial statements are as follows: Name Principal Country % Equity interest Activities June 30, December 31, Concesionaria Air transportation services for passengers, cargo and mail throughout Mexico and abroad Mexico % % Vuela Aviación, S.A. Air transportation services for Costa Rica % - passengers, cargo and mail in Costa Rica and abroad Vuela, S.A. Air transportation services for - passengers, cargo and mail in Guatemala and abroad Guatemala % Comercializadora Volaris, S.A. de C.V. Merchandising of services Mexico % % Servicios Corporativos Volaris, S.A. de C.V. % (“Servicios Corporativos”) Recruitment and payroll Mexico % Servicios Administrativos Volaris, S.A. de C.V. Mexico % % (“Servicios Administrativos”) Recruitment and Payroll Servicios Operativos Terrestres Volaris, S.A. de C.V. Recruitment and Payroll Mexico % - Deutsche Bank México, S.A., Trust 1710 Pre-delivery payments financing Mexico % % Deutsche Bank México, S.A., Trust 1711 Pre-delivery payments financing Mexico % % Irrevocable Administrative Trust number Share administration trust Mexico % % F/307750 “Administrative Trust” Irrevocable Administrative and Safeguard Share administration trust Mexico % % Trust, denominated F/1405 “DAIIMX/VOLARIS” Irrevocable Administrative Trust number Share administration trust Mexico % % F/745291 The accounting policies adopted in the preparation of the unaudited interim condensed consolidated financial statements are consistent with those followed in the preparation of the Company’s annual consolidated financial statements for the year ended December 31, 2014, except for the adoption of new standards and interpretations effective as of January 1, 2015. The Company has not early adopted any other standard, interpretation or amendment that has been issued but is not yet effective. New standards The following new International Financial Reporting Standards (“IFRS”) and amendments apply for the first time in 2015; however, they do not have a material impact on the unaudited interim condensed consolidated financial statements of the Company. Amendments to IAS 19 Defined Benefit Plans: Employee Contributions IAS 19 requires an entity to consider contributions from employees or third parties when accounting for defined benefit plans. Where the contributions are linked to service, they should be attributed to periods of service as a negative benefit. These amendments clarify that, if the amount of the contributions is independent of the number of years of service, an entity is permitted to recognize such contributions as a reduction in the service cost in the period in which the service is rendered, instead of allocating the contributions to the periods of service. This amendment is effective for annual periods beginning on or after July 1, 2014. This amendment has no impact in the Company, since the Company has not defined any benefit plans with contributions from employees or third parties. Annual Improvements 2010-2012 Cycle These improvements are effective from annual periods beginning on or after July 1, 2014 and the Company has applied these amendments for the first time in these unaudited interim condensed consolidated financial statements. They include: IFRS 2 Share-based Payment This improvement is applied prospectively and clarifies various issues relating to the definitions of performance and service conditions which are vesting conditions, including: § A performance condition must contain a service condition § A performance target must be met while the counterparty is rendering service § A performance target may relate to the operations or activities of an entity, or to those of another entity in the same group § A performance condition may be a market or non-market condition § If the counterparty, regardless of the reason, ceases to provide service during the vesting period, the service condition is not satisfied This improvement has no impact on the Company, since the share based payments of the Company only include an implicit service condition and already consider that if an employee no longer renders service during the vesting period (due to an employee’s decision), the service condition is not met . IFRS 8 Operating Segments The amendments are applied retrospectively and clarify that: § An entity must disclose the judgements made by management in applying the aggregation criteria in paragraph 12 of IFRS 8, including a brief description of operating segments that have been aggregated and the economic characteristics (e.g., sales and gross margins) used to assess whether the segments are ‘similar’. § The reconciliation of segment assets to total assets is only required to be disclosed if the reconciliation is reported to the chief operating decision maker, similar to the required disclosure for segment liabilities. This amendment has no impact on the Company, since Company is managed as a single business unit that provides air transportation services and has not aggregated operating segments. IAS 16 Property, Plant and Equipment and IAS 38 Intangible Assets The amendment is applied retrospectively and clarifies in IAS 16 and IAS 38 that the asset may be revalued by reference to observable data by either adjusting the gross carrying amount of the asset to market value or by determining the market value of the carrying value and adjusting the gross carrying amount proportionately so that the resulting carrying amount equals the market value. In addition, the accumulated depreciation or amortization is the difference between the gross and carrying amounts of the asset. This amendment has no impact on the “Company”, since the Company does not use the revaluation model included in IAS 16. IAS 24 Related Party Disclosures The amendment is applied retrospectively and clarifies that a management entity (an entity that provides key management personnel services) is a related party subject to the related party disclosures. In addition, an entity that uses a management entity is required to disclose the expenses incurred for management services. This amendment has no impact on the Company, since it does not receive any management services from other entities. Annual Improvements 2011-2013 Cycle IFRS 13 Fair Value Measurement The amendment is applied prospectively and clarifies that the portfolio exception in IFRS 13 can be applied not only to financial assets and financial liabilities, but also to other contracts within the scope of IFRS 9. This scope has no impact on the Company, since it does not apply the portfolio exception in IFRS 13. IFRS 15 Revenue from Contracts with Customers IFRS 15 was issued in May 2014 and establishes a new five-step model that will apply to revenue arising from contracts with customers. Under IFRS 15 revenue is recognized at an amount that reflects the consideration to which an entity expects to be entitled in exchange for transferring goods or services to a customer. The principles in IFRS 15 provide a more structured approach to measuring and recognizing revenue. The new revenue standard is applicable to all entities and will supersede all current revenue recognition requirements under IFRS. Either a full or modified retrospective application is required for annual periods beginning on or after January 1, 2017 with early adoption permitted. The Company is currently assessing the impact of IFRS 15 and plans to adopt the new standard on the required effective date. Amendments to IFRS 11 Joint Arrangements: Accounting for Acquisitions of Interests The amendments to IFRS 11 require that a joint operator accounting for the acquisition of an interest in a joint operation, in which the activity of the joint operation constitutes a business must apply the relevant IFRS 3 principles for business combinations accounting. The amendments also clarify that a previously held interest in a joint operation is not remeasured on the acquisition of an additional interest in the same joint operation while joint control is retained. In addition, a scope exclusion has been added to IFRS 11 to specify that the amendments do not apply when the parties sharing joint control, including the reporting entity, are under common control of the same ultimate controlling party. The amendments apply to both the acquisition of the initial interest in a joint operation and the acquisition of any additional interests in the same joint operation and are prospectively effective for annual periods beginning on or after January 1, 2016, with early adoption permitted. These amendments are not expected to have a material impact on the Company. Amendments to IAS 16 and IAS 38: Clarification of Acceptable Methods of Depreciation and Amortization The amendments clarify the principle in IAS 16 and IAS 38 that revenue reflects a pattern of economic benefits that are generated from operating a business (of which the asset is part) rather than the economic benefits that are consumed through use of the asset. As a result, a revenue-based method cannot be used to depreciate property, plant and equipment and may only be used in very limited circumstances to amortize intangible assets. The amendments are effective prospectively for annual periods beginning on or after January 1, 2016, with early adoption permitted. These amendments are not expected to have any impact on the Company given that the Company has not used a revenue-based method to depreciate its non-current assets. 3.Significant accounting judgments, estimates and assumptions The preparation of these unaudited interim condensed consolidated financial statements in accordance with IAS 34 requires management to make estimates, assumptions and judgments that affect the reported amount of assets and liabilities, revenues and expenses, and related disclosures of contingent assets and liabilities at the date of the Company’s unaudited interim condensed consolidated financial statements. 4. Convenience translation U.S. dollar amounts at June 30, 2015 shown in the unaudited interim condensed consolidated financial statements have been included solely for the convenience of the reader and are translated from Mexican pesos at June 30, 2015, divided by an exchange rate of Ps.15.5676 per U.S. dollar, as reported by the Mexican Central Bank (Banco de México) as the rate for the payment of obligations denominated in foreign currency payable in Mexico in effect on June 30, 2015. Such translation should not be construed as a representation that the peso amounts have been or could be converted into U.S. dollars at this or any other rate. The referred information in U.S. dollars is solely for information purposes and does not represent the amounts are in accordance with IFRS or the equivalent in U.S. dollars in which the transactions were conducted or in which the amounts presented in Mexican pesos can be translated or realized. 5. Seasonality of operations The results of operations for any interim period are not necessarily indicative of those for the entire year because the business is subject to seasonal fluctuations. The Company expect demand to be greater during the summer in the northern hemisphere, in December and around Easter, which can fall either in the first or second quarter, compared to the rest of the year. The Company and subsidiaries generally experience their lowest levels of passenger traffic in February, September and October, given their proportion of fixed costs, seasonality can affect their profitability from quarter to quarter. This information is provided to allow for a better understanding of the results, however management has concluded that this does not constitute “highly seasonal” as considered by IAS 34. 6. Risk management Financial risk management The Company’s activities are exposed to different financial risks derived from exogenous variables which are not under their control but whose effects might be potentially adverse: (i) market risk, (ii) credit risk, and (iii) liquidity risk. The Company’s global risk management program is focused on uncertainty in the financial markets and tries to minimize the potential adverse effects on the net earnings and working capital requirements. The Company uses derivative financial instruments to hedge part of these risks. The Company does not engage derivatives for trading or speculative purposes. The sources of these financial risks exposures are included in both “on balance sheet” exposures, such as recognized financial assets and liabilities, as well as in “off-balance sheet” contractual agreements and on highly expected forecasted transactions. These on and off-balance sheet exposures, depending on their profiles, do represent potential cash flow variability exposure, in terms of receiving less inflows or facing the need to meet outflows which are higher than expected, therefore increase the working capital requirements. Also, since adverse movements also erode the value of recognized financial assets and liabilities, as well some other off-balance sheet financial exposures such as operating leases, there is a need for value preservation, by transforming the profiles of these fair value exposures. The Company has a Finance and Risk Management unit, which identifies and measures financial risk exposures, as well as design strategies to mitigate or transform the profile of certain risk exposures, which are taken up to the Corporate Governance level for approval. Market risk a)Jet fuel price risk Since the contractual agreements with jet fuel suppliers do include reference to jet fuel index, the Company is exposed to fuel price risk and its fuel price risk on its forecasted consumption volumes. Its jet fuel risk management policy aims to provide the Company with protection against increases in fuel prices. In pursuing this objective, the risk management policy allows the use of derivative financial instruments available on the OTC markets with approved counterparties and within approved limits. Aircraft jet fuel consumed in the six month periods ended June 30, 2015 and 2014 represented 32% and 39%, of the Company’s operating expenses, respectively. Aircraft jet fuel consumed in the three month periods ended June 30, 2015 and 2014 represented 32% and 40%, of the Company’s operating expenses, respectively. During the six month periods ended June 30, 2015 and 2014, the Company entered into US Gulf Coast Jet Fuel 54 swap contracts to hedge approximately 11% and 15% of its fuel consumption, respectively, they are being accounted for as cash flow hedges ("CFH")that gave rise to a loss of Ps.128,330 and a gain of Ps.4,671, respectively. These instruments were formally designated and qualified for hedge accounting and accordingly, the effective portion is allocated within OCI while the effects to transforming into a fixed jet fuel prices by these hedges are presented as part of fuel costs when recognized in the unaudited interim condensed consolidated statements of operations. During the three month periods ended June 30, 2015 and 2014, the Company entered into US Gulf Coast Jet Fuel 54 swap contracts to hedge approximately 5% and 17% of its fuel consumption, respectively, they are being accounted for as CFH that gave rise to a loss of Ps.22,420 and a gain of Ps.2,280, respectively. These instruments were formally designated and qualified for hedge accounting and accordingly, the effective portion is allocated within OCI while the effects to transforming into a fixed jet fuel prices by these hedges are presented as part of fuel costs when recognized in the consolidated statements of operations. As of June 30, 2015 and December 31, 2014, the fair value of the outstanding US Gulf Coast Jet Fuel 54 swaps designated to hedge a percentage of the Company´s projected consumption, was Ps.2,569 (corresponding to June 2015 settlement, which was paid on July 7 2015) and Ps. 169,622, respectively, and are presented as derivative financial instruments as current financial liabilities. During the six month periods ended June 30, 2015, and for the last quarter of 2014, the Company entered into US Gulf Coast Jet fuel 54 Asian call options designated to hedgea portion of the 2015 and 2016 projected consumption (as described in the tables below). Since the Company elected to early adopt IFRS 9 (2013) in 2014, which require the separation of the changes in fair value of these options attributable to the intrinsic value, from those changes due to extrinsic value, where the latter are considered as a cost of hedging associated to a transaction-related hedged item (a hedge of a portion of the future monthly purchases of jet fuel), therefore the Company reclassified these amounts recognized within a separate component of equity to profit or loss as a reclassification adjustment in the same period in which the expected jet fuel consumed volume affects the jet fuel purchase line item in profit and loss. As of June 30, 2015 and December 31, 2014, the fair value of the outstanding US Gulf Coast Jet Fuel Asian call options was Ps.258,162 and Ps.68,133, respectively, which was presented as part of the financial assets in the unaudited interim condensed consolidated statement of financial position. As of June 30, 2015 and December 31, 2014 the amount of cost of hedging derived from the extrinsic value changes of these options, recognized in other comprehensive income,was Ps.33,304 and Ps.26,934, respectively, and will be recycled to the fuel cost throughout 2015 and until 2016, as these options expire on a monthly basis. During the six month period ended June 30, 2015, the US Gulf Coast Jet Fuel 54 Asian call options hedged gave rise to a loss of Ps.22,857, which was recorded as part of the fuel expense. The following table includes the notional amounts and strike prices of the derivative financial instruments outstanding as of the end of the period: Position as of June 30, 2015 Jet fuel Asian call option contracts maturities July – Dec 2015 Notional volume in gallons (thousands)* Strike price agreed rate per gallon (U.S. dollars)** Approximate percentage of hedge 47
